Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11, 15, 19,21, 23, 25, 27 and 29  are  allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Hsu on 03/05/2020.

The application has been amended as follows: 
	Claims 13-14, 17-18, 20, 22, 24, 26, 28 and 30 are cancelled.

	Claims 19, 23, 27 and 29 are amended as follow:

19.    (Currently Amended) A method of producing a non-oriented electrical steel sheet by hot rolling a slab having the chemical composition as claimed in claim 11 to form a hot rolled sheet, cold rolling the hot rolled sheet without hot band annealing and subjecting to a finish annealing, wherein a coiling temperature in the hot rolling is not lower than 550°C[[.]], thereby producing the non-oriented electrical steel sheet of claim 11.

23.    (Currently Amended) A method of producing a non-oriented electrical steel sheet by hot rolling a slab having the chemical composition as claimed in claim 11 , thereby producing the non-oriented electrical steel sheet of claim 11.

27.    (Currently Amended) A method of producing the non-oriented electrical steel sheet as claimed in claim 11, comprising refining molten iron subjected to desulfurization and dephosphorization in a converter to provide molten steel, subjecting the molten steel to a vacuum degassing process to decarburize C to not more than 0.0050 mass% and adding with elements and/or alloy to adjust a composition, and then adding CaSi alloy to a ladle so that a total Ca concentration in steel (T. Ca) is 0.0010-0.0080 mass%, and a total oxygen concentration (T. O) is not more than 0.0100 mass%, and a concentration ratio (T. Ca/T. O) of total Ca to total oxygen is not less than 0.64[[0.50]] but not more than 1.84[[2.0]][[.]], thereby producing the non-oriented electrical steel sheet of claim 11.

29.    (Currently Amended) A method of producing the non-oriented electrical steel sheet as claimed in claim 15, comprising refining molten iron subjected to desulfurization and dephosphorization in a converter to provide molten steel, subjecting the molten steel to a vacuum degassing process to decarburize C to not more than 0.0050 mass% and adding with elements and/or alloy to adjust a composition, and then adding CaSi alloy to a ladle so that a total Ca concentration in steel (T. Ca) is 0.0010-0.0080 mass%, and a total oxygen concentration (T. O) is not more than 0.0100 mass%, and a concentration ratio (T. Ca/T. O) of total Ca to total oxygen is not less than 0.64[[0.50]] but not more than 1.84[[2.0]].


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Okubo (US 2017/0314090) and Okubo’454 (US 20180355454).
Okubo discloses in previous office action 01/15/2021 of Table 1 (Pages 3-4) an overlapping compositions ranges as instant claim 11 requires.  However, none of Table 1 of Okubo Steel Nos 1-28 discloses Ca/O ratio with presently claimed Ca/O ratio 0.64-1.84.  Even if 
In stark contrast, applicant has demonstrated criticality of instant claim 11 required Ca/O at 0.64-1.84 as indicated in Page 7 paragraph 3-4 of remarks on 02/26/2021.
 Okubo’454 discloses in previous office action 01/15/2021 of Table 2 (Pages 6-7) an overlapping compositions ranges as instant claim 11 requires.  Even if Steel Symbol P of Table 1 of Okubo’454 suggests Ca/O =1.842, Steel Sheet No 36 which uses Steel symbol P having iron loss 3.43 which is outside claimed iron loss range.   
Using broad range of Ca and O, the best Okubo suggests Ca/O is 0.02-2 which is much wider than presently claim 11 required Ca/O at 0.64-1.84.  
In stark contrast, applicant has demonstrated criticality of instant claim 11 required Ca/O at 0.64-1.84 as indicated in Page 7 paragraph 3-4 of remarks on 02/26/2021.
No prior art can be found to discloses a non-oriented electrical steel sheet having similar elemental compositions and recited Ca/O ratio and concentration ratio of Al/Si which leads to recited compositions ratios and iron loss and magnetic flux density as required by instant claim 11.
Hence, instant claims 11 and 15 are in condition for allowance.  As a result of allowed claim 11, withdrawn process claims 19,21, 23, 25, 27 and 29  are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733